DETAILED ACTION
Notice to Applicant


1.	The following is a FINAL office action upon examination of application number 16/272,856. Claims 1, 4-7, 9-10, 12-14, and 16-17 are pending in the application and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

3.	In the response filed April 14, 2021, Applicant amended claims 1, 10, and 14, and canceled claim 8. No new claims were presented for examination. 

4.	The claim rejections under 35 U.S.C. 101 were previously withdrawn. [See Office Action, dated 10/23/2020]

Response to Arguments

5.	Applicant's arguments filed April 14, 2021, have been fully considered.

6.	Applicant submits “that none of the cited art or their combination teaches or suggests requesting a job type (i.e., an unnamed person having that job type outside of the person(s) specifically named).” [Applicant’s Remarks, 04/14/2021, page 9]



7.	Applicant submits “that independent claim 10 is patentable over Perret, Hubner and Lance since Perret, Hubner and Lance fail to describe, teach or suggest one or more of the following features with similar remarks to that for claim 1: sending, from a first computing device to a second computing device, a meeting request for at least one person and a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one person and at least one other person having the at least one job type sufficient for conflict clearance, the at least one token comprising at least one restriction, wherein the at least one restriction comprises at least one of a lifespan for the limited access, an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the first calendar application, wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network; 

In response to Applicant’s argument “that independent claim 10 is patentable over Perret, Hubner and Lance since Perret, Hubner and Lance fail to describe, teach or suggest one or more of the following features with similar remarks to that for claim 1: sending, from a first computing device to a second computing device, a meeting request for at least one person and a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one person and at least one other person having the at least one job type sufficient for conflict clearance, the at least one token comprising at least one restriction, wherein the at least one restriction comprises at least one of a lifespan for the limited access, an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the first calendar application, wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network; processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one person and the at least one 

8.	Applicant submits “In addition to the above, applicant respectfully submits that independent claim 14 is patentable over Perret, Hubner and Lance, since Perret, Hubner and Lance fail to describe, teach or suggest one or more of the following features with similar remarks to that for claim 1: sending, from a first computing device to a second computing device, a meeting request for at least one person and a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one person and at least one other person having the at least one job type sufficient for conflict clearance, the at least one token comprising at least one restriction, wherein the at least one restriction comprises at least one of a lifespan for the limited access, an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, wherein the first 

In response to Applicant’s argument “that independent claim 14 is patentable over Perret, Hubner and Lance, since Perret, Hubner and Lance fail to describe, teach or suggest one or more of the following features with similar remarks to that for claim 1: sending, from a first computing device to a second computing device, a meeting request for at least one person and a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one person and at least one other person having the at least one job type sufficient for conflict clearance, the at least one token comprising at least one restriction, wherein the at least one restriction comprises at least one of a lifespan for the limited access, an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the 

9.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Rejections - 35 USC § 103

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 6-7, 10, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perret et al., Pub. No.: US 2018/0276593 A1, [hereinafter Perret], in view of Hubner et al., Pub. No.: US 2012/0084286 A1, [hereinafter Hubner], in view of Lance et al., Pub. No.: US 2009/0019107 A1, [hereinafter Lance], in further view of Gurney et al., Pub. No.: US 2010/0306824 A1, [hereinafter Gurney].

As per claim 1, Perret teaches a computer-implemented method, the computer-implemented method comprising: sending, from a first computing device to a second computing device, a meeting request for at least one person (abstract, discussing methods and systems for creating a calendar event in a calendar application to provide at least some attendees with access to supplemental information related to the calendar event. The calendar application is configurable to allow sharing of supplemental information between users who are affiliated with a first organization that utilizes the calendar application in a cloud computing system, and other users who are affiliated with a second organization; paragraph 0005, discussing that most calendar applications also allow a user to send invite requests for events to other users (i.e., sending, from a first computing device to a second computing device, a meeting request for at least one person); paragraph 0061, discussing that the calendar application may allow the user to create calendar events on particular days at particular times, and allow a user to invite others to created calendar events as well as receive invitations from others to calendar events. The calendar application 228 may send an invitation to the other user…; paragraph 0100, discussing that the user systems 812 can be implemented as any computing device(s) or other data processing apparatus or systems usable by users to access the database system. For example, any of user systems 812 can be a desktop computer, a work station, a laptop computer, a tablet computer, a handheld computing device, a mobile cellular phone, or any other Wi-Fi-enabled device, wireless access protocol (WAP)-enabled device, or other computing device capable of interfacing directly or indirectly to the Internet or other network); 
receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one person sufficient for conflict clearance (paragraph 0025, discussing that an administrator can control access to the supplemental information by configuring the calendar application, via an administrator control panel, to allow sharing of the supplemental information between users who are affiliated with the first organization in a cloud computing system and other users who are affiliated with the second organization in the cloud computing system who use the same calendar application.  For example, in one implementation, the administrator can specify certain fields from a group of available fields as being shared fields for the first organization; paragraph 0054, discussing that the cloud-based computing platform includes a connectivity engine that serves as a network interface that allows users of user systems to establish a communicative connection to the cloud-based computing platform over a network…This allows the various user systems to connect to application platform. In one embodiment, the connectivity engine can include an OAuth generator that provides organization tokens for a particular session. OAuth is an open standard for authorization that provides to clients a secure delegated access (i.e., receiving at least one first token granting limited access to calendar information for the at least one person) to server resources on behalf of a resource owner. OAuth standards specify a process for resource owners to authorize access to their server resources without sharing their credentials. OAuth allows access tokens to be issued to clients by an authorization server, with the approval of the resource owner. The client can then use the access token to access the protected resources hosted by the resource server; paragraph 0063, discussing that the calendar application also includes appointment functionality such as an appointment or meeting calendar that includes a list of appointments and the attendees for the appointments. In some implementations, the calendar application 228 can detect scheduling conflicts, notifying the participants of the conflict, and suggesting alternate meeting times. The calendar application 228 can interface with an electronic mail communication system that interfaces with an appointment calendar to send reminders and notify the attendees 

the at least one token comprising at least one restriction (paragraph 0065, discussing that the administrator can configure the calendar application 228 by using the administrator control panel 214-1 to specify certain fields from a group of available fields as being shared fields for the first organization 250-1. The shared fields are those that are allowed to be viewed by the second user-attendees, who are affiliated with the second organization 250-2, so that the supplemental information for the first user-attendees is shared with and allowed to be viewed by the second user-attendees who are affiliated with the second organization 250-2. Any other fields from the group of available fields that are not selected will remain as restricted fields for the first 

processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one person, subject to the at least one restriction (paragraph 0040, discussing that metadata within a universal data directory (UDD), for example, 

sending, from the first computing device to the second computing device, a meeting invitation for the at least one person based on the limited access (paragraph 0059, discussing that based on a user's interaction with a user system 212, the application platform 210 accesses an organization's data (e.g., records held by an object) and metadata that is stored at one or more database systems 230, and provides the user system 212 with access to applications based on that data and metadata. These applications can include a calendar application 228.  In the context 

receiving, by the first computing device from the second computing device, an acceptance for the meeting invitation (paragraph 0005, discussing that when an invitee receives the request, the invitee can choose to accept or decline the request; paragraph 0061, discussing that the calendar application 228 is executable to maintain one or more calendars that can be presented via a graphical interface 214 to a user of one of the user systems 212.  The calendar application 228 may allow the user to create calendar events on particular days at particular times, and allow a user to invite others to created calendar events as well as receive invitations from others to calendar events. The calendar application 228 may send an invitation to the other user, which can be accepted or declined).
 sending, from a first computing device to a second computing device, a meeting request for at least one person, it does not explicitly teach sending, from a first computing device to a second computing device, a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one other person having the at least one job type, wherein the at least one restriction comprises at least one of a lifespan for the limited access, an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the first calendar application, wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network; processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one other person, subject to the at least one restriction; and{H2023054 1}-3-P201701133US01 sending, from the first computing device to the second computing device, a meeting invitation for the at least one other person based on the limited access. Hubner in the analogous art of calendar information management teaches:

wherein the at least one restriction comprises at least one of a lifespan for the limited access, an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device (paragraph 0027, discussing that access by a user to a different user's calendar 

wherein the first computing device uses a first calendar application and wherein the second computing device uses a second calendar application different from the first calendar application (paragraph 0025, discussing that FIG. 2 is a diagram of a calendar management platform for enabling the sharing of calendar information between one or more devices for executing different calendar applications, in accordance with an exemplary embodiment. The calendar management platform 103 includes various executable modules for performing one or more computing, data processing and network based instructions that in combination provide a means of facilitating shared execution and use of calendar information across users, user groups 

Perret is directed toward methods and systems for providing attendees from a different organization with supplemental information related to a calendar event. Hubner is directed toward a system and method for managing calendar information received from a plurality of data sources. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Perret to include at least one restriction comprising at least one of an identification of which calendar entries are accessible, a use count for the limited access, or permission for the first computing device to receive access to calendar information updates for the at least one person made after receiving the at least one first token by the first computing device, and to include different calendar applications, as taught by Hubner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by incorporating access privileges and providing 

While the Perret-Hubner combination teaches sending, from a first computing device to a second computing device, a meeting request for at least one person, it does not explicitly teach sending, from a first computing device to a second computing device, a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one other person having the at least one job type sufficient for conflict clearance, wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network; processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one other person, subject to the at least one restriction; and{H2023054 1}-3-P201701133US01 sending, from the first computing device to the second computing device, a meeting invitation for the at least one other person based on the limited access. Lance in the analogous art of calendaring applications teaches:

wherein the token comprises information in one of a standard calendar format and a standard file format, independent of a transport protocol used (abstract, discussing a solution for adding syndication feeds to calendar data exchange enabled programs, such as programs conforming to the iCalendar (iCal) standard. Default syndication feed links can be established by a publisher of iCalendar data. Subscribers of iCalendar data can replace default syndication feeds with feeds from other sources and/or add their own syndication feeds to a program that supports iCalendar data. Information obtained from the syndication feeds can be stored in a calendar entry indexed fashion, so that users accessing a iCalendar program can view information obtained from 

 wherein the information in the standard calendar format is embedded in one or more pages of a global computer network (paragraph 0004, discussing that Internet Calendaring and Scheduling Core Object Specification (iCalendar) is a standard for calendar data exchange, which is defined by Request for Comments (RFC) 2445 of the Internet Engineering Task Force (IETF). This standard permits the exchange of meetings times, to-do entries, and other data among compliant applications. ICalendar data is typically exchanged using traditional email programs; however the standard is designed to be independent of any transport protocol. Currently, Web servers exist that distribute iCalendar data about an event and publish these event times to a group of interested people. Further, iCalendar data is presently being embedded in Web pages, typically using hCalendar, which is a microformat representation of iCalendar in semantic (X)HTML. Generally, users are able to publish and subscribe to iCalendar data; paragraph 0011, discussing that the calendar data exchange engine can support an acquisition and publication of calendar data exchange formatted data. The feed reader can acquire syndication feed data from a feed source. At least one of the calendar entries can include data processed by the calendar 

The Perret-Hubner combination is directed toward calendaring and scheduling applications. Lance is directed toward methods and systems for calendar data exchange. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Perret-Hubner combination to include information in one of a standard calendar format and a standard file format, independent of a transport protocol used, and wherein the information in the standard calendar format is embedded in one or more pages of a global computer network, as taught by Lance, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

While the Perret-Hubner-Lance combination teaches sending, from a first computing device to a second computing device, a meeting request for at least one person, it does not explicitly teach sending, from a first computing device to a second computing device, a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one other person having the at least one job type; processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one other person, subject to the at least one restriction; {H2023054 1}-3-P201701133US01and sending, from the first computing device to the second computing device, a meeting invitation for the at least one other person based on the limited access. However, Gurney in the analogous art of methods for managing calendar information across corporate boundaries teaches these concepts. Gurney teaches:

sending, from a first computing device to a second computing device, a request for at least one job type unassociated with any of the at least one person (paragraph 0005, discussing a system that includes a database of trust information that internalizes security and trust relationships between a first entity and a second entity in regards to scheduling, and a central trust manager operable to determine from the database of trust information whether a trust relationship exists between a first organization and a second organization, operable to provide availability information of a user of the first organization to a second user of the second organization, and operable to determine whether the second user of the second organization will 

receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one other person having the at least one job type (paragraph 0002, discussing computer usable program code configured to determine from a database of trust information whether a trust relationship exists between a first organization and a second organization, to provide availability information of a user associated with the first organization to a user associated with the second organization, to determine whether the user associated with the second organization will be granted access (i.e., granting limited access to calendar information for the at least one other person having the at least one job type) to requested schedule information of the user associated with the first organization based on security and identity information of the user that is associated with the  to a positive determination, to provide the requested schedule information; paragraph 0005, discussing that a system includes a database of trust information that internalizes security and trust relationships between a first entity and a second entity in regards to scheduling, and a central trust manager operable to determine from the database of trust information whether a trust relationship exists between a first organization and a second organization, operable to provide availability information of a user of the first organization to a second user of the second organization, and operable to determine whether the second user of the second organization will be granted access to requested calendar data and operable to provide the requested calendar data; paragraph 0042, discussing that method 200 may also include accessing security and identity information of the second user at block 212 and thereafter, using the security and identity information of the second user to determine whether or not to grant access to the second user to the requested information, at block 214. The security and identity information can be a software security token or digital signature, either of which includes an identification of the user);

processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one other person, subject to the at least one restriction (paragraph 0042, discussing that method 200 may also include accessing security and identity information of the second user at block 212 and thereafter, using the security and identity information of the second user to determine whether or not to grant access to the second user to the requested information (i.e., gain the limited access to the calendar information for the at least one other person, subject to the at least one restriction), at block 214. The security and identity information can be a software security token or digital signature, either of which includes an identification of the user…The determination to grant access at block 214 is not made in reference to a password. In one example, the "security information" of the second user can be a credential that identifies the second user, such as a security token issued by trusted authority. In another 

{H2023054 1}-3-P201701133US01	sending, from the first computing device to the second computing device, a meeting invitation for the at least one other person based on the limited access (paragraph 0025, discussing that the central trust management 108 references a database of trust information 112 that describes and internalizes the security and trust relationship between the organizations 106 and 110 to determine whether a trust relationship exists between the organizations 106 and 110.  For example, if user 104 trusts user 116 to access the calendar information 102, then user 104 is required to have a trust relationship with user 116. A trust relationship exists when trust is established between two or more parties, such as organizations 106 and 110…The trust relationship is required in order to provide access to the calendar information 102 or permit actions on the calendar information 102 by user 116 at organization 110. One example of such an action is the user 116 scheduling a time block in the calendar 102 from an invitation request (i.e., a meting invitation) of user 116.  In some situations, even though a trust relationship exists between organization 106 and organization 110, acceptance by user 104 of the request is required to perform the scheduling.  Without some extent of trust that is presented by the database of trust information 112, organizations are not readily willing to share calendar information and provide scheduling of calendar information because of privacy and confidentiality issues. However, the database of trust information 112 provides information indicating that access and actions on calendar information 102 by user 116 is trustworthy; paragraph 0043, discussing that method 200 may also include providing the requested information, at block 216, if the second user is granted 

The Perret-Hubner-Lance combination is directed toward calendaring and scheduling applications. Gurney is directed toward a method for managing calendar information across corporate boundaries. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Perret-Hubner-Lance combination to include sending, from a first computing device to a second computing device, a request for at least one job type unassociated with any of the at least one person; receiving, by the first computing device from the second computing device, at least one first token granting limited access to calendar information for the at least one other person having the at least one job type; processing, by the first computing device, the at least one first token to gain the limited access to the calendar information for the at least one other person, subject to the at least one restriction; {H2023054 1}-3-P201701133US01and sending, from the first computing device to the second computing device, a meeting invitation for the at least one other person based on the limited access, as taught by Gurney, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more secure method by incorporating calendar data access restrictions, thereby preventing undesired overexposure of one or more portions or aspects of the calendar.  

As per claim 4, the Perret-Hubner-Lance-Gurney combination teaches the computer-implemented method of claim 1. Perret further teaches wherein a calendar application plugin of the second computing device generates the at least one first token (paragraph 0054, discussing that the cloud-based computing platform includes a connectivity engine that serves as a network 

As per claim 6, the Perret-Hubner-Lance-Gurney combination teaches the computer-implemented method of claim 1. Perret further teaches wherein the at least one restriction comprises one or more individual restrictions for one or more of the at least one person (paragraph 0102, discussing that the users of user systems 812 may differ in their respective capacities, and the capacity of a particular user system 812 can be entirely determined by permissions (permission levels) for the current user of such user system.  For example, where a salesperson is using a particular user system 812 to interact with the system 816, that user system can have the capacities allotted to the salesperson. However, while an administrator is using that user system 812 to interact with the system 816, that user system can have the capacities allotted to that administrator. Where a hierarchical role model is used, users at one permission level can have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level. Thus, different users generally will have different capabilities with regard to accessing and modifying application and database information, depending on the users' respective security or permission levels).

As per claim 7, the Perret-Hubner-Lance-Gurney combination teaches the computer-implemented method of claim 1. Perret further teaches wherein at least one restriction comprises one or more common restrictions for two or more of the at least one person (paragraph 0071, discussing that the administrator can configure the calendar application 228 to allow sharing of supplemental information by users who are affiliated with the first organization 250-1 when they are invitees to or attendees of a calendar event…in one embodiment, the administrator can specify certain fields from a group of available fields as being shared fields for the first organization 250-1… Furthermore, the event organizer can also re-configure any of the shared fields at any time to prevent sharing of supplemental information associated with any of those shared fields (i.e., one or more common restrictions). There are many different reasons why such re-

Claims 10 and 14 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 10 and 14 Perret teaches a system, the system comprising: a memory; and at least one processor in communication with the memory, the memory storing program code executable by the at least one processor to perform a method (paragraph 0020, discussing that FIG. 11 illustrates a 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 6 and 7, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 6 and 7, as discussed above.

15.	Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perret, in view of Hubner, in view of Lance, in view of Gurney, in further view of Klausmeier, Pub. No.: US 2008/0040188 A1, [hereinafter Klausmeier].

As per claim 5, the Perret-Hubner-Lance-Gurney combination teaches the computer-implemented method of claim 1. The Perret-Hubner-Lance combination does not explicitly teach wherein the at least one first token comprises at least one link that, when selected, allows the limited access. However, Klausmeier in the analogous art of calendar applications teaches this concept (paragraph 0002, discussing techniques for interaction of calendaring and scheduling applications over networks and techniques for providing temporary and limited grants of personal calendar access to an event organizer to facilitate, for example, planning and organization of an event; paragraph 0011, discussing that there is a need in the art for invitees to provide temporary and limited calendar access to an event planner such that invitees expose only the portion of their calendar that is relevant to the event being planned (i.e., allowing limited access); paragraph 0012, discussing that a first computing sub-system associated with an invitee may include calendar data and a calendar data acquisition module. A second computing sub-system associated with an event planner may access at least a portion of the invitee calendar data aggregated by the calendar data acquisition module.  Access to that calendar data may be limited to a non-zero finite set of closed time intervals as permitted by the invitee; paragraph 0092, discussing that FIG. 4 illustrates an exemplary event planner-end calendar interface 400 as may be displayed to an event planner having received various temporary and limited grants of calendar data from one or more users in accordance with an exemplary embodiment of the present invention. Calendar interface 400 may be launched in a scheduling application or through a web interface in response to an event planner having, for example, clicked on a link in a calendar access message (i.e., link that, when selected, allows the limited access) from an invitee. The calendar interface 400 may also be accessed after the initial click-and-launch access through, for example, a list of available calendar grants in the event planner's scheduling application; paragraphs 0093, discussing that calendar interface 400 of FIG. 4 corresponds to an access grant wherein the invitee had granted the event planner calendar access from June 6 to June 21 (i.e., limited access – providing access only during a limited time period is considered to be limited access), Mondays through Fridays and another window from June 24 to August 2 on Mondays, Tuesdays, and Wednesdays; paragraphs 0064, 0070, 0071, 0105).



Claims 12 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

15.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Perret, in view of Hubner, in view of Lance, in view of Gurney, in further view of Conner et al., Pub. No.: US 2010/0192162 A1, [hereinafter Conner].

As per claim 9, the Perret-Hubner-Lance-Gurney combination teaches the computer-implemented method of claim 1. Perret further teaches search the calendar information of the at least one person (paragraph 0063, discussing that the calendar application can display each calendar showing dates and days of the week with various time slots for each day. The user can view a particular calendar by hourly view, work day view, full day view, work week view, full week view, month view, etc. The calendar application 228 includes an address book or list of contacts 
wherein the receipt of the at least one first token further allows a calendar conflict tool native to the first computing device to search the calendar information of the at least one person as if associated with the first computing device. However, Conner in the analogous art of scheduling systems teaches this concept (paragraph 0016, discussing a method that includes obtaining a transmission sent by a first application and determining whether the transmission includes date/time information. If it is determined that the transmission includes date/time information, the date/time information is compared to information associated with at least a second application. A determination is made as to whether the date/time information conflicts with the information associated with the second application, and if it is determined that the date/time information conflicts with the information associated with the second application, a conflict warning is provided; paragraph 0035, discussing that FIG. 3 is a process flow diagram which illustrates a method of processing transmissions from a browser application from the point-of-view of a calendar conflict application (i.e., a calendar conflict tool native to the first computing device) in accordance with an embodiment of the invention. It should be appreciated that the calendar conflict application may be included substantially as a part of a calendar application. A method 301 of processing transmissions from a browser application begins at step 305 in which a calendar conflict application monitors communications or transmissions from a browser application to a server, e.g., a server that is in communications with a browser application through a communications channel such as a network connection. Monitoring communications generally includes intercepting communications such that the communications may be parsed; paragraph 0053, discussing that in general, a calendar conflict application or daemon is configured before it is used. A calendar conflict application may be provided with information which allows the calendar conflict application to access a calendar application. In other words, an individual may grant permissions for a calendar conflict application to access calendars maintained by the individual (i.e., allows a calendar conflict tool native to the first computing device to search the calendar information of the at least one person as if 

The Perret-Hubner-Lance-Gurney combination is directed toward calendaring and scheduling applications. Conner  is directed toward a method and apparatus for providing calendar conflict      warnings. Therefore they are deemed to be analogous references as they both are directed toward calendaring and scheduling applications. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Perret-Hubner-Lance-Gurney combination to allow a calendar conflict tool native to the first computing device to search the calendar information of the at least one person as if associated with the first computing device, as taught by Conner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by providing a calendar conflict application that accommodates the native capabilities and protocols used by the requesters, thereby providing  facilitating scheduling conflict resolution.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

B.	Cocanougher et al., Pub. No.: US 2017/0200096 A1  – describes that with appropriate user permissions and access rights, a user may update or change information associated with a ticketed calendar event.
C.	Aaron, Pub. No.: US 2006/0041460 A1 – describes that rules may be defined allowing other users who are not members of the group access to the group calendar. For example, a group calendar may be associated with a particular family and members of a related family, may have rules defined allowing them access to the user's family calendar depending on, for example, the event type or the user associated with the event.  Thus, the rules defined allow for selective sharing of information with users who are not members of the group calendar being shared.
D.	Simpson et al., Pub. No.: US 2016/0247121 A1 – describes that an individual user can control the information displayed to other members such as friends, family or employers.  For example, an individual may permit family members to view detail on both work and personal time blocks, but restrict an employer from viewing detail on both work and personal time blocks.
E.	Schemers et al., Pub. No.: US 2009/0100347 A1 – describes a calendar application of the collaboration suite application. Further describes that the sharer can select the type of user that he wants to share his calendar with.  

G.	Brock et al., Pub. No.: US 2016/0342955 A1 – describes a multi-entity event coordination server and system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

	/BRIAN M EPSTEIN/                         Supervisory Patent Examiner, Art Unit 3683